Title: From George Washington to George Clinton, 19 December 1780
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters New Windsor 19th Decemr 1780
                        
                        We have an Armoury at Albany at which all the Arms in this quarter have been constantly repaired to a very
                            large amount. Several of the Workmen are Citizens, and as they are liable to be called out into the Militia service, they
                            are every now and then taken off, and the public Work thereby impeded. As they are so usefully
                            employed, I would request your Excellency, if it can be done consistently, to grant those who are with Mr Shephard; the
                            principal Armourer an exemption from Military duty while in his service. I have the honor to be &c.

                    